Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in reply to the application filed on October 1, 2020.

Status of Claims


Claims 1-14 have been canceled.
Claims 15-38 have been added.
Claims 15-38 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 15-36 are drawn to methods (i.e., a process) while claim(s) 37-38 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 15-38 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 15 (representative of independent claim(s) 37 and 38) recites/describes the following steps:
obtaining, by a computer, a digital representation of an environment from at least one digital sensor, wherein the digital representation of the environment comprises digital data stored in a non-transitory, computer readable memory; 
deriving scene data of the digital representation by generating at least one quantified feature through execution of at least one implementation of at least one recognition algorithm on digital data of the digital representation of the environment; 
determining a set of sentiment characteristics representing specific features derived from the scene data; 

These steps, under its broadest reasonable interpretation, describe or set-forth providing a commercial offering to a user based on derived sentiment, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

 Furthermore, these steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) identifying a user state in an environment and issuing an offering in response to determining the state (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the "mental processes" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 37 and 38 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.




Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“computer”
“recognition algorithm”
“display device”
“characteristic database”
"system” 
 server”
"non-transitory tangible computer readable memory” 
“processor" 
“inferring at least one sentiment state from the set of sentiment characteristics”
“providing, via a display device, at least one commercial offering to a user, wherein the at least one commercial offering is associated with the at least one sentiment state” 

The requirement to execute the claimed steps/functions “computer” and “recognition algorithm” and “display device” and “characteristic database” and "system” and  server” and "non-transitory tangible computer readable memory” and “processor"  is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “inferring at least one sentiment state from the set of sentiment characteristics”  and “providing, via a display device, at least one commercial offering to a user, wherein the at least one commercial offering is associated with the at least one sentiment state" simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Providing a commercial offering is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 16-35 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 16-35 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “computer” and “recognition algorithm” and “display device” and “characteristic database” and "system” and server” and "non-transitory tangible computer readable memory” and “processor” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “computer” and “recognition algorithm” and “display device” and “characteristic database” and "system” and  server” and "non-transitory tangible computer readable memory” and “processor"  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “inferring at least one sentiment state from the set of sentiment characteristics” and “providing, via a display device, at least one commercial offering to a user, wherein the at least one commercial offering is associated with the at least one sentiment state" simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of receiving data from these computers ([0005] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 16-35 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 16-35 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over el Kaliouby et al. (2011/0263946) in view of Chandrasekar et al. (8,326,630).

Claim 15
el Kaliouby et al. discloses processing data indicative of images of facial and head movements of a subject to recognize at least one of said movements and to determine at least one mental state of said subject is provided: 
obtaining, by a computer, a digital representation of an environment from at least one digital sensor, wherein the digital representation of the environment comprises digital data stored in a non-transitory, computer readable memory (el Kaliouby [0007]); See at least “an apparatus is provided having the at least one camera for capturing images of facial and head movements of a subject [scene data: a head; an angle; a degree; a person.”
el Kaliouby teaches that an apparatus captures scene data by capturing images of facial and head movements, but does not explicitly teach the combination required by the claims. Chandrasekar teaches scene data:
deriving scene data of the digital representation by generating at least one quantified feature through execution of at least one implementation of at least one recognition algorithm on digital data of the digital representation of the environment (Chandrasekar [Column  7 Lines7-20  ]); See at least “User context module 240 may also include environment module 245 to ascertain or receive environmental information. For example, environmental information may include ambient temperature, body temperature, heart rate, humidity, pressure, current weather, traffic conditions, motion and/or orientation of mobile device 120, proximity to other mobile devices, and/or the like. Mobile device 120 may include various sensors to sense these and other examples of environmental information.”
determining a set of sentiment characteristics representing specific features derived from the scene data (Chandrasekar [Column 5 Lines 26-34]); See “Time module 231 may be employed to determine the current time and/or to measure durations of time. Time module 231 may include a clock, a timer, or a component to determine time from a broadcast time signal, a GPS signal, or any other time source. For example, time information may be employed by itself or in conjunction with other information to determine whether message delivery is currently appropriate (e.g., during daytime hours, while the user is not in a business meeting, etc.).” Where the time module serves as Applicant’s sentiment characteristic [time of day]. See also Column 9 Lines 39-45 where the reference teaches that the combination of the module are employed to target advertisements [offers] to a user.
inferring at least one sentiment state from the set of sentiment characteristics (Chandrasekar [Column 6 Lines 45-55]); See at least “Likewise, sentiment information [sentiment state] may be analyzed to determine the user's emotional state, attitude, needs, or intent.”
providing, via a display device, at least one commercial offering to a user, wherein the at least one commercial offering is associated with the at least one sentiment state (Chandrasekar [Column 9 Lines 39-45]). See at least “information from these and other modules may be employed to target advertisements for user delivery through inferred and other context information.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining at least one mental state based on images of head movements of a subject, as taught by el Kaliouby et al., using scene data to complete an environment based on everything in the scene, as taught by Chandrasekar et al., to create better advertisement opportunities that are more targeted to the user’s needs.




Claim 16
el Kaliouby et al. discloses the following:
wherein the digital representation of the environment comprises multiple data modalities (el Kaliouby [0037][0044]). See at least “The disclosed embodiments may also be used in a multi-modal setup jointly with other sensors 118 including microphones to record the person's speech, physiology sensors to monitor skin conductance, heart rate, heart rate variability and other suitable sensors where the sensor senses a physical state of the person's body.”

Claim 17
el Kaliouby et al. discloses the following: 
wherein the digital representation of the environment comprises image data (el Kaliouby [0007]); See at least “an apparatus is provided having the at least one camera for capturing images of facial and head movements of a subject [scene data: a head; an angle; a degree; a person.”

Claim 18 
el Kaliouby et al. discloses the following:
wherein the digital representation of the environment comprises a data modality including at least one of: audio data, and video data (el Kaliouby [0037][0044]). See at least “The disclosed embodiments may also be used in a multi-modal setup jointly with other sensors 118 including microphones [audio] to record the person's speech, physiology sensors to monitor skin conductance, heart rate, heart rate variability and other suitable sensors where the sensor senses a physical state of the person's body.” See also [0034] “As will be described below, the disclosed embodiments relate to a method and system for the automatic and semi-automatic, real-time and offline, analysis, inference, tagging of head and facial movements, head and facial gestures, and affective and cognitive mental states from facial video, thereby providing important information that yields insight related to people's experiences and enables systems to adapt to this information in real-time.[emphasis added].

Claim 19
el Kaliouby et al. discloses the limitation above but does not explicitly teach real time inference. Chandrasekar et al. teaches:
wherein the at least one sentiment state is inferred in at least near real-time relative to obtaining the digital representation (Chandrasekar [Column 10  Lines 66-67]); (Chandrasekar [Column 11 Lines 1-7]). See at least “facility 210 operates as a real-time system and delivers advertisements immediately upon selection of the advertisement. For example, facility 210 may continuously, periodically, and/or nonperiodically monitor mobile device and/or user characteristics to deliver advertisements if the mobile device and/or user characteristics indicate that the characteristics are appropriate for delivery of the advertisement.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining at least one mental state based on images of head movements of a subject, as taught by el Kaliouby et al., real time inference, as taught by Chandrasekar et al., present offerings when they are needed by the user.

Claim 20 
el Kaliouby et al. discloses the following:
wherein the at least one quantified feature comprises a set of descriptors corresponding to the at least one implementation of the at least one recognition algorithm (el Kaliouby [0041]).

Claim 21
el Kaliouby et al. discloses the following:
wherein the set of descriptors include descriptors representing local features in the digital representation (el Kaliouby [0041]).


Claim 22
el Kaliouby et al. discloses the following:
wherein the set of descriptors include descriptors representing global features in the digital representation (el Kaliouby [0041]).

Claim 23 
el Kaliouby et al. discloses the following:
wherein the set of sentiment characteristics comprises at least one attribute-value pair (el Kaliouby [Table 1][[0053]). See at least “a head nod has a dependency on head_up and head_down actions.”

Claim 24 
el Kaliouby et al. discloses the limitation above but does not explicitly teach determining the set of sentiment characteristics includes querying a characteristic database using at least a portion of the scene data. Chandrasekar et al. teaches:
wherein determining the set of sentiment characteristics includes querying a characteristic database using at least a portion of the scene data  (Chandrasekar [Column 5  Lines 26-34]); See “Time module 231 may be employed to determine the current time and/or to measure durations of time. Time module 231 may include a clock, a timer, or a component to determine time from a broadcast time signal, a GPS signal, or any other time source. For example, time information may be employed by itself or in conjunction with other information to determine whether message delivery is currently appropriate (e.g., during daytime hours, while the user is not in a business meeting, etc.).” Where the time module serves as Applicant’s sentiment characteristic [time of day]. See also Column 9 Lines 39-45 where the reference teaches that the combination of the module are employed to target advertisements [offer]s to a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining at least one mental state based on images of head movements of a subject, as taught by el Kaliouby et al., that determining the set of sentiment characteristics includes querying a characteristic database using at least a portion of the scene data, as taught by Chandrasekar et al., to create  more targeted content based on what the user is doing and feeling.

Claim 25 
el Kaliouby et al. discloses the limitation above but does not explicitly teach that the at least one sentiment state represents a sentiment of a person. Chandrasekar et al. teaches:
wherein the at least one sentiment state represents a sentiment of a person (Chandrasekar [Column 6 Lines 45-55]) See at least “Likewise, sentiment information [sentiment state] may be analyzed to determine the user's emotional state, attitude, needs, or intent.”
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining at least one mental state based on images of head movements of a subject, as taught by el Kaliouby et al., that the at least one sentiment state represents a sentiment of a person, as taught by Chandrasekar et al., to create more targeted content based on what the user is doing and feeling.

Claim 26 
el Kaliouby et al. discloses the following:
wherein the sentiment of the person is a game player sentiment (el Kaliouby [0036][Figure 1A]). See at least “one or more persons 102, 104, 106, 108 are shown viewing an object or media on a display such as a monitor, or TV screen 110, 112, 114 or engaged in interactive situations such as online or in-store shopping, gaming.”

Claim 27
el Kaliouby et al. discloses the following:
wherein the at least one sentiment state represents frustration of the person (el Kaliouby [0041]). See at least “The disclosed embodiments utilize computer vision and machine learning methods to analyze incoming video from one or more persons, and infer multiple descriptors, ranging from low-level features that quantify facial and head activity to valence tags (for example, positive, negative, neutral or otherwise), affective or emotional tags (for example, interest, liking, disliking, wanting, delight, frustration or otherwise), and cognitive tags (for example, cognitive overload, understanding, agreement, disagreement or otherwise), and memory indices (for example, whether an event is likely to be memorable or not or otherwise).”

Claim 28
el Kaliouby et al. discloses the following:
wherein the at least one sentiment state represents at least one of: a feeling, an emotion, a view, an opinion, an attitude, a thought, and a belief (el Kaliouby [0041]). See at least “The disclosed embodiments utilize computer vision and machine learning methods to analyze incoming video from one or more persons, and infer multiple descriptors, ranging from low-level features that quantify facial and head activity to valence tags (for example, positive, negative, neutral or otherwise), affective or emotional tags (for example, interest, liking, disliking, wanting, delight, frustration or otherwise), and cognitive tags (for example, cognitive overload, understanding, agreement, disagreement or otherwise), and memory indices (for example, whether an event is likely to be memorable or not or otherwise).”

Claim 29
el Kaliouby et al. discloses the following:
further comprising instantiating the at least one sentiment state in the non-transitory computer readable memory (el Kaliouby [0044]). See at least “The disclosed embodiments further relate to a method for the real-time analysis of head and facial analysis movements and real-time action handlers, where analyses can trigger actions such as alerts that trigger display of an empathetic agent's face (for example, to show caring/concern to a person who is scowling or otherwise).”




Claim 30
el Kaliouby et al. discloses the following:
wherein instantiating the at least one sentiment state includes insanitation from an a priori defined sentiment class (el Kaliouby [0044]). See at least “The disclosed embodiments further relate to a method for the real-time analysis of head and facial analysis movements and real-time action handlers, where analyses can trigger actions such as alerts that trigger display of an empathetic agent's face (for example, to show caring/concern to a person who is scowling or otherwise).”

Claim 31
el Kaliouby et al. discloses the following:
wherein instantiating the at least one sentiment state includes storing a predefined data object having sentiment criteria satisfied by the set of sentiment characteristics  (el Kaliouby [Table 1][[0053]). See at least “a head nod has a dependency on head_up and head_down actions.”

Claim 32 
el Kaliouby et al. discloses the following: 
further comprising calculating a fitness measure of the at least one commercial offering associated with the at least one sentiment state (el Kaliouby [0043]).

Claim 33 
el Kaliouby et al. discloses the following: 
further comprising ranking at least one sentiment state based on the fitness measure of the at least one commercial offering (el Kaliouby [0043]).





Claim 34 
el Kaliouby et al. discloses the limitation above but does not explicitly teach matching the sentiment state to an offering based on ranking. Chandrasekar et al. teaches::
further comprising matching the at least one sentiment state to the at least one commercial offering (Chandrasekar [Column 11  Lines 13-16]); Where the reference broadly discloses selective delivery.
Chandrasekar et al. does not explicitly disclose that the matching is based on the ranking. However, Chandrasekar et al. teaches selective delivery of content to the user based on the mobile device characteristics and the user characteristics at 15 the delivery time. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the selective delivery would include presenting higher ranked content, because it would be more relevant to the user. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining at least one mental state based on images of head movements of a subject, as taught by el Kaliouby et al., using information about a user in a scene to determine a commercial offering, as taught by Chandrasekar et al., to entice a user to make a purchase because the offering is relevant to what they are doing.

Claim 35 
el Kaliouby et al. discloses the following: 
wherein the digital representation of the environment comprises a representation of a video game (el Kaliouby [0036][Figure 1A]). See at least “one or more persons 102, 104, 106, 108 are shown viewing an object or media on a display such as a monitor, or TV screen 110, 112, 114 or engaged in interactive situations such as online or in-store shopping, gaming.”





Claim 36
el Kaliouby et al. discloses the following: 
wherein the at least one sentiment state represents a sentiment of a game player of the video game (el Kaliouby [0036][Figure 1A]). See at least “one or more persons 102, 104, 106, 108 are shown viewing an object or media on a display such as a monitor, or TV screen 110, 112, 114 or engaged in interactive situations such as online or in-store shopping, gaming.”

Claim 37
el Kaliouby et al. discloses the following:: 
obtain, by a computer, a digital representation of an environment from at least one digital sensor, wherein the digital representation of the environment comprises digital data stored in a non- transitory, computer readable memory (el Kaliouby [0007]); See at least “an apparatus is provided having the at least one camera for capturing images of facial and head movements of a subject [scene data: a head; an angle; a degree; a person.”
el Kaliouby teaches that an apparatus captures scene data by capturing images of facial and head movements, but does not explicitly teach the combination required by the claims. Chandrasekar teaches:
derive scene data of the digital representation by generating at least one quantified feature through execution of at least one implementation of at least one recognition algorithm on digital data of the digital representation of the environment (Chandrasekar [Column  7 Lines7-20  ]); See at least “User context module 240 may also include environment module 245 to ascertain or receive environmental information. For example, environmental information may include ambient temperature, body temperature, heart rate, humidity, pressure, current weather, traffic conditions, motion and/or orientation of mobile device 120, proximity to other mobile devices, and/or the like. Mobile device 120 may include various sensors to sense these and other examples of environmental information.”;
determine a set of sentiment characteristics representing specific features derived from the scene data (Chandrasekar [Column 5  Lines 26-34]); See “Time module 231 may be employed to determine the current time and/or to measure durations of time. Time module 231 may include a clock, a timer, or a component to determine time from a broadcast time signal, a GPS signal, or any other time source. For example, time information may be employed by itself or in conjunction with other information to determine whether message delivery is currently appropriate (e.g., during daytime hours, while the user is not in a business meeting, etc.).” Where the time module serves as Applicant’s sentiment characteristic [time of day]. See also Column 9 Lines 39-45 where the reference teaches that the combination of the module are employed to target advertisements [offer]s to a user.
infer at least one sentiment state from the set of sentiment characteristics(Chandrasekar [Column 6 Lines 45-55]) See at least “Likewise, sentiment information [sentiment state] may be analyzed to determine the user's emotional state, attitude, needs, or intent.”
provide, via a display device, at least one commercial offering to a user, wherein the at least one commercial offering is associated with the at least one sentiment state (Chandrasekar [Column  9 Lines 39-45]);. See at least “information from these and other modules may be employed to target advertisements for user delivery through inferred and other context information.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining at least one mental state based on images of head movements of a subject, as taught by el Kaliouby et al., using scene data to complete an environment based on everything in the scene, as taught by Chandrasekar et al., to create better advertisement opportunities that are more targeted to the user’s needs.

Claim 38
el Kaliouby et al. discloses the following: 
obtaining, by a computer, a digital representation of an environment from at least one digital sensor, wherein the digital representation of the environment comprises digital data stored in a non-transitory, computer readable memory (el Kaliouby [0007]); See at least “an apparatus is provided having the at least one camera for capturing images of facial and head movements of a subject [scene data: a head; an angle; a degree; a person.”
el Kaliouby teaches that an apparatus captures scene data by capturing images of facial and head movements, but does not explicitly teach the combination required by the claims. Chandrasekar teaches:
deriving scene data of the digital representation by generating at least one quantified feature through execution of at least one implementation of at least one recognition algorithm on digital data of the digital representation of the environment (Chandrasekar [Column 7 Lines 7-20]); See at least “User context module 240 may also include environment module 245 to ascertain or receive environmental information. For example, environmental information may include ambient temperature, body temperature, heart rate, humidity, pressure, current weather, traffic conditions, motion and/or orientation of mobile device 120, proximity to other mobile devices, and/or the like. Mobile device 120 may include various sensors to sense these and other examples of environmental information.”
 determining a set of sentiment characteristics representing specific features derived from the scene data (Chandrasekar [Column 5  Lines 26-34]); See “Time module 231 may be employed to determine the current time and/or to measure durations of time. Time module 231 may include a clock, a timer, or a component to determine time from a broadcast time signal, a GPS signal, or any other time source. For example, time information may be employed by itself or in conjunction with other information to determine whether message delivery is currently appropriate (e.g., during daytime hours, while the user is not in a business meeting, etc.).” Where the time module serves as Applicant’s sentiment characteristic [time of day]. See also Column 9 Lines 39-45 where the reference teaches that the combination of the module are employed to target advertisements [offers] to a user.
inferring at least one sentiment state from the set of sentiment characteristics (Chandrasekar [Column 6 Lines 45-55]) See at least “Likewise, sentiment information [sentiment state] may be analyzed to determine the user's emotional state, attitude, needs, or intent.”
providing, via a display device, at least one commercial offering to a user, wherein the at least one commercial offering is associated with the at least one sentiment state (Chandrasekar [Column  9 Lines 39-45]);. See at least “information from these and other modules may be employed to target advertisements for user delivery through inferred and other context information.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of determining at least one mental state based on images of head movements of a subject, as taught by el Kaliouby et al., using scene data to complete an environment based on everything in the scene, as taught by Chandrasekar et al., to create better advertisement opportunities that are more targeted to the user’s needs.

	
	
	
	
	
	
	
	
	
	
	



	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681